UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-6571


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KEVIN MICHAEL STEHLIK,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:13-cr-00694-RBH-1)


Submitted: October 14, 2021                                     Decided: October 18, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin Michael Stehlik, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Michael Stehlik appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We review the district court’s order for

abuse of discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021), petition

for cert. filed, No. 21-5624 (U.S. Sept. 8, 2021). “A district court abuses its discretion

when it acts arbitrarily or irrationally, fails to consider judicially recognized factors

constraining its exercise of discretion, relies on erroneous factual or legal premises, or

commits an error of law.” United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018)

(internal quotation marks omitted).     Moreover, a district court need not “invariably

acknowledge and address each of the defendant’s arguments on the record.” United States

v. High, 997 F.3d 181, 189 (4th Cir. 2021). Our review of the record shows that the district

court properly considered the circumstances presented by the pandemic, Stehlik’s health

conditions, and the 18 U.S.C. § 3553(a) factors, before denying Stehlik’s motion.

Therefore, we affirm the district court’s order. We deny Stehlik’s motion to appoint

counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2